Citation Nr: 0714096	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  97-26 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for major 
depression prior to September 19, 1999.

2.  Entitlement to a rating in excess of 70 percent for major 
depression and post-traumatic stress disorder since September 
19, 1999.


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to July 
1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the RO in Winston-Salem, 
North Carolina.  In a February 1997 rating decision, the RO 
granted service connection for major depression and assigned 
a 30 percent rating effective July 11, 1996.  In an April 
1997 rating decision, the RO confirmed and continued the 30 
percent rating and denied entitlement to a total disability 
rating based on individual unemployability (TDIU).  In 
January 2002, the Board remanded the case to the RO for 
further procedural and evidentiary development.  In September 
2003, the RO assigned a 50 percent rating for major 
depression, effective September 19, 1999.  In July 2004, the 
Board denied a higher rating for major depression and denied 
TDIU.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a June 2005 joint 
motion to the Court, the parties (the veteran and the VA 
Secretary) requested that the Board decision be vacated and 
the issues remanded.  In a June 2005 Court order, the joint 
motion was granted, the Board's July 2004 decision was 
vacated, and the issues were remanded.  In December 2005, the 
Board remanded the case for further development.

Thereafter, in a November 2006 rating decision, the RO 
granted TDIU effective September 19, 1999, and granted 
service connection for post-traumatic stress disorder (PTSD) 
effective November 18, 2004.  In evaluating the veteran's 
PTSD, the RO considered the disability in conjunction with 
the already service-connected major depression and assigned 
an overall 70 percent rating effective September 19, 1999.  
Thus, the remaining issues are as listed on the title page.


FINDINGS OF FACT

1.  For the period prior to September 19, 1999, the veteran's 
major depression manifested in considerable impairment of 
social and industrial adaptability but not in severe 
impairment of social and industrial adaptability, or in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.

2.  For the period since September 19, 1999, the veteran's 
major depression and PTSD have not manifested in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  For the period prior to September 19, 1999, the criteria 
for a 50 percent rating, but no more, for major depression 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
9434 (2006); 38 C.F.R. § 4.132, Diagnostic Code 9209 (1995).

2.  For the period since September 19, 1999, the criteria for 
a rating in excess of 70 percent for major depression and 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Codes 9411, 9434 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

Here, the decision on appeal was issued prior to the 
effective date of the enactment of the VCAA.  Thus, at the 
time of the enactment of the VCAA, VA no longer had any 
further duty to notify the veteran on how to substantiate his 
claim.  Moreover, his filing a notice of disagreement as to a 
disability rating did not trigger additional section 5103(a) 
notice.  Rather, VA was then required to fulfill its 
statutory duties under 38 U.S.C. §§ 5104 and 7105 and 
regulatory duties under 38 C.F.R. § 3.103.  Such was 
accomplished by a statement of the case in August 1997, and 
multiple supplemental statements of the case.  Thus, any 
notice error is not prejudicial.  Dingess, 19 Vet. App. at 
493 (2006).

In any event, the RO has sent multiple notices to the veteran 
regarding the duties to assist and notify under the VCAA, to 
include correspondence dated in June 2001, March 2002, and 
December 2003.  In essence, this correspondence noted the 
enactment of the VCAA, what information and evidence was 
needed to substantiate his claims, as well as what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to submit any evidence in his possession that was relevant to 
the claim.  An additional letter requesting evidence was 
provided in February 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, service personnel records, 
post service medical records and examination reports, and 
Social Security Administration (SSA) records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events or content 
of the notice is not shown to have any effect on the case or 
to cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The veteran's psychiatric disability, consisting of major 
depression and PTSD, is currently evaluated as 30 percent 
disabling prior to September 19, 1999, and 70 percent 
disabling since September 19, 1999.  

Initially, the Board notes that the criteria for evaluating 
psychiatric disabilities, including major depression and 
PTSD, were changed effective November 7, 1996.  In this case, 
VA received the veteran's claim on November 21, 1996.  
Therefore, normally, only the new criteria would have 
applied.  However, as noted above, the effective date for the 
initial rating in this case is July 11, 1996.  Thus, the 
Board must apply the old criteria to evaluate the veteran's 
disability for the period preceding the effective date of the 
regulatory change.  VAOPGCPREC 3-2000 (April 10, 2000).  

Prior to November 7, 1996, major depression was evaluated 
pursuant to 38 C.F.R. § 4.132, Diagnostic Code 9209, which 
provided for a 30 percent disability rating where there was 
definite impairment of social and industrial adaptability.  
The term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree," and represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large." VAOGCPREC 
9-93.  A 50 percent evaluation was warranted for considerable 
impairment of social and industrial adaptability.  A 70 
percent evaluation was warranted for severe impairment of 
social and industrial adaptability.  A 100 percent evaluation 
was warranted for active psychotic manifestations of such 
extent, severity, depth, persistence, or bizarreness as to 
produce total social and industrial adaptability.  

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Codes 9434 and 9411 provide that major 
depression and PTSD are evaluated under the general rating 
formula used to rate psychiatric disabilities other than 
eating disorders, pursuant to 38 C.F.R. § 4.130.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Other related regulations were also amended effective 
November 7, 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
service medical records, service personnel records, SSA 
records, VA medical records, and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

With respect to the period prior to September 19, 1999, the 
Board will first consider the period from July 11, 1996, to 
November 6, 1996, under the old rating criteria.  After 
review, the Board notes the following evidence of record.  

In a February 1997 letter, Dr. T. stated that the veteran has 
been in a depressive episode for the past one and a half to 
two years and that his depressive episode has substantially 
interfered with his ability to work.

In a February 1997 correspondence, the veteran stated that he 
had just lost his fourth job in six months.  

A March 1997 VA admission assessment reflects that the 
veteran has had five to six jobs since being discharged from 
service.  The veteran was then working as a temporary 
construction worker and had been offered a full time job 
doing this.

Lastly, on his March 1997 claim for a TDIU, the veteran 
listed four jobs during the period since his discharge from 
service in July 1996 to November 1996.  

Given the above, the Board observes that from his discharge 
in July 11, 1996, to November 6, 1996, the veteran held four 
different jobs.  Additionally, his private physician has 
opined that his major depression has substantially interfered 
with his ability to work during the period in question.  
Thus, although the record is sparse for medical records 
during that time, resolving all reasonable doubt in favor of 
the veteran, the Board finds that his major depression 
manifested in considerable social and industrial impairment.  
Therefore, his disability warrants a 50 percent rating under 
the old rating criteria in effect prior to November 7, 1996.

A higher 70 percent rating is not warranted because his 
disability did not manifest in severe impairment of social 
and industrial impairment.  Although the veteran had not been 
able to maintain a single job for an extended period, he had 
been able to secure jobs - four, in fact, from July to 
November 1996.  Additionally, his TDIU claim reflects that 
the fourth job, which he held from October 1996 to January 
1997, was in management and, presumably, consisted of 
substantial duties.  Furthermore, the March 1997 VA admission 
assessment reflects that he had been offered a full time job 
as a construction worker, which till then he had been doing 
on a temporary basis, indicating that he had performed his 
job adequately.

From November 7, 1996, to September 19, 1999, the Board notes 
the following evidence of record.

In January 1997, the veteran underwent both a VA general 
medical examination and a VA neuropsychiatric examination.

At the VA general medical examination, the veteran complained 
of depression, among other things.  It was also noted that he 
was taking the medication Paxil, and that he was being 
treated for depression or symptoms of insomnia.  However, no 
objective findings were made regarding his major depression 
on this examination.

At the VA neuropsychiatric examination, the veteran described 
his psychiatric history and indicated symptoms of depression, 
sleep disturbance, and poor appetite.  He also reported that 
he had been given the medication Paxil, but that it had very 
little if any benefit.  Further, he reported that he had a 
very poor job history, and that he lived with his fiancée.

On examination, the veteran was found to be alert, 
cooperative, and casually dressed.  It was noted that he 
answered questions and volunteered information.  There were 
no loose associations or flight of ideas.  Further, there 
were no bizarre motor movements or tics.  His mood was found 
to be somewhat tense and tearful, but his affect was 
appropriate.  In addition, he was oriented times 3, and his 
memory both remote and recent was good.  His insight and 
judgment appeared to be adequate as did intellectual 
capacity.  Diagnosis following examination was major 
depression.

A March 1997 VA consultation sheet found the veteran to be 
depressed but cooperative.  His speech was found to be normal 
and goal directed.  His motor system reflected mild 
agitation.  Further, his mood was found to be dysphoric, and 
his affect was mildly restricted.  His thought process was 
found to be linear and goal directed.  However, his thought 
content indicated passive suicidal ideation, although he 
denied plan or intent.  Additionally, he denied homicidal 
ideation, auditory hallucinations, and visual hallucinations.  
His judgment and insight were found to be good.  On cognitive 
evaluation, he was oriented times 4, his calculations were 
good, and his memory was within normal limits.  Stressors 
included difficulty keeping a job secondary to depression.

An April 1997 letter from Dr. B. reflects that the veteran's 
depression symptoms interfere with his ability to work.

Records dated in June 1997 noted the veteran's history of 
psychiatric problems, that he lived with his fiancée, and 
that she was expecting their child imminently.  It was also 
noted that the veteran had had multiple jobs within the past 
year, and reportedly had difficulty keeping them due to 
depression.  For example, he had been employed as a 
construction worker, an installation technician, and a truck 
driver within the past 6 months.  He reported that he was 
content with his most recent job as a truck driver, but was 
fired after missing several days of work because of feeling 
depressed.  He also reported that he had been reluctant to 
let employers know of his psychiatric history, and was 
worried that his diagnosis of personality disorder had 
affected his ability to gain employment.  

Further, he reported that he had sought psychiatric treatment 
with Dr. T. at a private facility in the fall of 1996, but 
after Dr. T. left this facility in March 1997 he sought 
treatment at VA.  He was found to be cooperative and 
forthcoming during the initial interview, although he also 
seemed tense for much of it.  He appeared eager to please the 
interviewers, praising them early and often for their help 
and listening skills.  Moreover, multiple symptoms of 
depression were reportedly present for him in the past 
several months, including dysphoria, irritability, social 
withdrawal, sleep difficulties, and self-criticism.  In 
summary, it was noted that he was seeking assistance with 
depression, and that unresolved grief, unemployment, and the 
prospect of imminent parenthood all contributed to his 
emotional distress.  The examiner noted that his symptom 
picture did not generally include physical signs of 
depression; dysthymic disorder was suggested, with low self-
esteem as a prominent problem.  A passive-dependent 
personality style was also suggested by his need for 
nurturance (e.g., impromptu visits to the counselor and 
previous mental health professionals), difficulty with 
initiative (e.g., missed appointments and work days, failure 
to complete therapy assignments), and appeals to others to 
assume financial responsibilities for him.

As noted by an October 1998 SSA Administrative Law Judge 
(ALJ) decision, a September 1997 consultative examination 
listed continuing complaints of depression, insomnia, crying 
spells, and feelings of hopelessness.  Further, the examiner 
described the veteran's thoughts as spontaneous, logical, and 
goal directed.  His mood and affect were depressed.  In 
addition, the examiner indicated that the veteran's ability 
to sustain attention and concentration were within normal 
limits.  There was no objective evidence of psychotic 
symptoms.  He was assessed with mild to moderate major 
depressive disorder.  On a subsequent psychological 
consultative examination, he was noted to be cooperative and 
oriented to time, person, and purpose.  Although there were 
mild symptoms of depression, there were no symptoms of a 
generalized anxiety disorder.  There were also no serious 
problems with memory or concentration.  On psychological 
testing, there was a significant difference in verbal and 
performance portion, which it was stated might indicate a 
possible reading disorder.  The Minnesota Multiphasic 
Personality Inventory (MMPI) was indicative of a basically 
dependent individual with problems relating to others.  
Moreover, it was noted that he had a history of missed 
appointments and non-compliance with medications.  The 
examiner expressed the opinion that the veteran's lack of 
insight and motivation impacted on his willingness to work, 
but not on his ability to work.  Based upon his review of 
this, and other evidence, the ALJ determined that the veteran 
was not entitled to SSA disability benefits.

In January 1998, the veteran was treated for complaints of 
panic attacks and anxiety.  He continued to be treated for 
psychiatric problems, and findings include depression and 
personality disorder, as documented by records dated in 
February 1998, March 1998, and May 1998.  A September 1998 VA 
progress note reflects that the veteran had three to four 
jobs in the last several months, and that he stated he mostly 
lost his jobs because he could not get inter-personally along 
with others.  

Given the above, the Board finds that the veteran's 
disability did not manifest in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; and difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting).  Although a March 1997 VA consultation sheet 
reflects an indication of passive suicidal ideation, the 
Board finds that suicidal ideations were not a consistent 
part of the veteran's disability picture, nor was there any 
intent or plan.  Additionally, the record reflects a 
difficulty establishing and maintaining effective 
relationships at work; however, his symptomatology does not 
more nearly approximate the criteria for a 70 percent rating.  
Thus, a higher 70 percent rating is not warranted under the 
new rating criteria for the period prior to September 19, 
1999.

As for the period since September 19, 1999, the Board notes 
that the veteran's disability includes PTSD since November 
18, 2004.  After review, the Board notes the following 
evidence of record.

On a private psychological summary dated September 19, 1999, 
J.G., Ph.D., noted that the veteran began having episodes of 
depression and anxiety while in service, and that he was 
ultimately given a general discharge and declared partially 
disabled.  Further, he had had numerous jobs since his 
discharge, he had always been able to find a job in retail 
situations, and he was currently employed by a supply company 
in their bookkeeping division.  It was also noted that he had 
had a long-term relationship with the mother of his son, who 
was born in 1997, but they were separated in August 1999.  
With respect to the veteran's current disability, Dr. G. 
stated that he had recurrent major depressive disorder, 
treated with anti-depressant medication, and that he had 
previously had counseling and psychotherapy.  Moreover, the 
veteran was very introverted and often had a depressed mood, 
diminished interest or pleasure with most activities, 
insomnia, loss of energy, fatigue, and concentration 
difficulties.  In addition, he had evidence of a personality 
disorder not otherwise specified.  It was noted that he had 
had much interpersonal difficulty and conflict for quite some 
time; and that he had had his share of conflict with 
authority.  Dr. G. made similar assertions in a January 2000 
statement.

The veteran underwent a new VA psychiatric examination in 
January 2000, at which time it was noted that the claims 
folder had been reviewed.  The veteran reported, in part, 
that since the military he had had great difficulty with 
motivation and functioning, as well as having depression.  He 
reported that he had had 15 to 30 jobs in 4 years.  Further, 
he reported having problems getting up and going to work, and 
that his sisters currently lived with him because he could 
not get up with an alarm clock, so they would wake him up to 
make sure he went to his appointments.  He also reported that 
he last worked in December 1999.  However, he indicated that 
he was handling life insurance for employees at a supply 
company and he had been there for 4 months.  Additionally, he 
reported difficulty getting along with people.  It was noted 
that his chart indicated that there was a long history of 
interpersonal difficulties.  For example, he was dating one 
girl for about 4 or 5 years, and they had a child together, 
but she broke up with him because she was tired of how he was 
doing.  He also reported some occasional suicidal thoughts, 
but no actions.  He currently did not do much day-to-day; he 
just sort of hung around.  Moreover, he reported that he 
lived in the town in which he grew up, but did not get 
together with his friends much anymore, and stayed fairly 
isolated.  He reported that he had tried various medications, 
and was not sure what he was taking then.  With respect to 
his medical records, it was noted that VA outpatient 
treatment records indicated that he had dysthymic disorder 
and personality disorder; that he had been very sporadic with 
compliance; denied any alcohol or drug problems; that he was 
currently in outpatient treatment with a psychologist due to 
some legal problems; and that this psychologist had also 
diagnosed him with depression and personality disorder.

On mental status examination, the veteran was found to be 
neatly groomed and dressed.  He was also found to be friendly 
and cooperative, not hostile or belligerent.  Speech was 
found to be normal in rate and tone with good vocabulary and 
grammar.  Further, he had no pressured speech, flight of 
ideas, or loose associations.  He had no hallucinations, 
delusions, paranoia, or ideas of reference.  Nevertheless, 
affect showed mild depression and mild anxiety.  He was also 
found to be rather passive.  Moreover, he was oriented and 
alert.

Based on the foregoing, the examiner diagnosed dysthymic 
disorder and personality disorder not otherwise specified 
with passive dependent features.  Further, the examiner 
assigned a Global Assessment of Functioning (GAF) score of 
50, which it was stated indicated serious impairment in 
social, occupational functioning, unable to keep a job.  
However, the examiner indicated that the GAF due to dysthymic 
disorder only was 65.  GAF scores of 61 to 70 reflect some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
has some meaningful interpersonal relationships.  See also 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994 (DSM- IV).

In a February 2000 statement, Dr. G. continued to note the 
veteran was very introverted, usually had a depressed mood, 
diminished interest or pleasure with most activities, 
insomnia which was often followed by trouble staying awake 
and alert, loss of energy and fatigue, as well as 
concentration difficulties.  Further, his moods exaggerated 
his impulsiveness and weakened his social relationships, he 
had few social activities, had had previous periods of sexual 
dysfunction, and remained very impaired by his depression.  
However, he did not currently appear to be a suicide risk.  
Moreover, his reported and observed depressive symptoms were 
congruent with his MMPI scores.  These scores were also 
consistent with severe social and vocational impairment.  It 
was also noted that the veteran had been in psychotherapy 
since June of 1999.

In a September 2000 statement, Dr. G. noted that the veteran 
continued to have serious problems in his day-to-day 
adaptations because of his major depressive disorder.  For 
example, his close relationships were stressed, he had 
trouble sustaining any type of positive interactions, he had 
lost his job because he was unable to maintain reliable 
attendance and could not handle the stress related to the job 
demands.  Further, he had not been able to comply with the 
expectations set for psychotherapy, although he reported 
staying on his medications.  In addition, he had severe 
vocational impairments at that time, continued to have 
disordered sleep, had little energy, and could not stay 
focused on tasks.  Dr. G. opined that the veteran did not 
appear to be a candidate for any type of vocational 
rehabilitation until he could get his depression under some 
type of control.  Moreover, Dr. G. opined that he was 
severely impaired at that time, and barely took care of his 
physical needs.

Dr. G. reported similar symptomatology in a July 2001 
statement.  In addition, it was noted that the one bright 
spot in the veteran's life was his relationship with his 
little boy.

The record continues to reflect treatment for psychiatric 
problems in 2002 and 2003.

Records dated in August 2002 note, in part, that the veteran 
attempted suicide (first ever) in June by overdoing on 
lorazepam and alcohol and was in the hospital briefly.  On 
mental status evaluation, he was found to be casually and 
neatly dressed.  Speech was found to be fast, with decreased 
latency, but normal volume/prosody.  Regarding his mood, he 
reported that he did not want to hurt anybody.  His affect 
indicated moderate anxiety, restricted range, and full 
intensity.  His thought process was circumstantial.  Thought 
content indicated passive homicidal ideation, now resolving.  
He denied suicidal ideation, no delusions noted, audio and 
visual hallucinations were not addressed.  With respect to 
cognition, he was found to be alert and well-oriented, with 
above average intelligence by conversation.  Insight was 
found to be fair, and he was aware of symptoms and some 
precipitants and treatments.  Similarly, his judgment was 
found to be fair, and it was noted that he came in after one 
to two months off medications despite service connection.

Records dated in September 2002 reflect that mental status 
evaluation showed the veteran to be clean and causal.  He had 
intense rapid speech without increased pressure, volume, or 
latency.  His mood and affect were both found to be 
irritable.  Nevertheless, there was no looseness of 
association or flight of ideas.  Moreover, there was no 
suicidal ideation since his overdose, and no homicidal 
ideation (last fight in July 2002).  However, he did feel 
that he was watched and must stay alert, but there were no 
voices or visions.  He did wonder whether people were talking 
about him.

An April 2003 SSA ALJ decision determined that the veteran 
had been under a disability beginning in May 2001, when he 
last engaged in substantial gainful activity, and was 
entitled to disability insurance benefits on the basis of his 
August 2001 application.  In making this determination, the 
ALJ found, in part, that the medical evidence established the 
veteran had the following severe impairments: mood disorders 
with depression and anxiety, PTSD, and status-post malignant 
neoplasm of the left testicle.  The ALJ also noted that the 
veteran had been treated by Dr. G. since September 1999 and 
that in a March 2003 assessment, Dr. G. held that the veteran 
probably would not be able to stay on a job for a day; that 
he showed extreme loss of ability to understand and remember 
detailed instructions, maintain attention and concentration 
for extended periods, maintain regular attendance and be 
punctual, sustain an ordinary routine without special 
supervision, or deal with stress of semi-skilled and skilled 
work; that he could not complete a normal workday or workweek 
without interruptions from psychologically based symptoms; 
and that he had shown a marked loss in the ability to 
interact appropriately with the public, ask simple questions 
or request assistance, travel to unfamiliar places, set 
realistic goals, or make plans independently of others.

In accord with the Board's remand directives, the veteran 
underwent a new VA psychiatric examination in June 2003, as 
well as a Social and Industrial Survey.  Both examination 
reports noted that the claims folder had been reviewed.

At the VA psychiatric examination, the veteran described his 
in-service problems, including problems relating to other 
people, and that this had carried over into civilian life.  
He reported that he had probably had 20 some jobs since his 
discharge from military service seven years earlier.  
Further, he reported that this was mainly for not being able 
to concentrate well, not being able to finish jobs, and that 
he just did not get along well with people.  It was noted 
that he had a bad temper, was irritable, anxious, jittery, 
and got depressed easily.  He was currently losing his wife 
and family, as she was tired of his moods and attitudes.  He 
also listed his current medications.  In addition, he related 
that he had surgery for testicular cancer in May 2001, and 
that he was going to have more surgery because he had some 
swollen lymph nodes.

Regarding work history, the veteran reported that he last 
worked in January 2003, that he had worked for about three 
weeks doing some painting, and that he had to quit because he 
could not deal with a co-worker.  With respect to legal 
problems, it was noted that he had had a couple of assault 
charges in the late 1990s due to his bad temper.  In regard 
to his activities of daily living, it was noted that he lived 
in an apartment with his wife and 5-year-old son, that he 
helped clean the house and watched his son.  However, he 
isolated himself.  For example, his family lived in town, but 
he never had much to do with them, although he did call his 
mother frequently.  He reported that when he was around his 
family he just argued too much.  Moreover, he reported that 
he did not really have any hobbies.  It was noted that a 
statement from his spouse documented bad moods, anger, 
depression, not wanting to do anything, feeling tired, loss 
of energy, loss of interest, poor sleep, and suspiciousness.

On mental status examination, the veteran was found to be 
neatly groomed and dressed.  It was noted that he behaved 
normally.  With respect to attitude, he was found to be 
pleasant, cooperative, and polite.  He was not hostile or 
belligerent.  He was also found to exhibit good grammar and 
vocabulary, and it was noted that he communicated well.  
There was no pressured speech, flight of ideas, or loose 
associations.  Further, it was noted that he gave goal-
directed answers.  Thought content showed no hallucinations, 
delusions, paranoia, or ideas of reference.  Although he was 
not homicidal or suicidal at the time of the examination, he 
had been in the past.  Moreover, he felt worthless, hopeless, 
and had low self-confidence.  He also had a loss of energy 
and loss of interest.  He did not sleep well.  Additionally, 
he was found to be depressed, and had some anxiety.  
Nevertheless, he was found to be oriented and alert on 
cognitive evaluation.  His judgment was fair, but his insight 
was poor.  His intelligence was found to be average.

Based on the foregoing, the examiner diagnosed chronic major 
depression, and passive dependent personality disorder.  
Further, the examiner opined that the veteran's combined GAF 
score was 40, and that his GAF from just the depression was 
50.  It is noted that GAF scores of 31 to 40 reflect some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  The examiner also 
found the veteran to be able to handle financial affairs in 
his own best interest.

In a September 2003 Addendum, the examiner, noting that the 
claims folder had been reviewed, stated that the veteran had 
difficulties with his memory which was mainly forgetfulness 
and did not seem to be dementia on his examination.  Further, 
he complained of frequent panic attacks, which were usually 
related to situations where he was frustrated or irritable.  
The frequency of these attacks varied depending on how many 
times he was in a situation where this occurred.  He also had 
almost constant depressed mood and anxiety.  Further, he did 
not sleep well every night, which was relative to affective 
disorder and personality disorder.  However, it was 
impossible to differentiate how much was due to the 
personality disorder and how much was due to the affective 
disorder.  Moreover, the examiner stated that the psychiatric 
symptoms resulted in reduction of initiative most of the 
time, productivity all of the time, flexibility all of the 
time, efficiency most of the time, and reliability all of the 
time.  The examiner further stated that these symptoms were 
in part due to the depression, and in part due to the 
personality disorder.  Nevertheless, without extensive 
psychological testing or an observation and evaluation 
hospital admission, the examiner found it impossible to say 
how much was due to which condition.  In addition, the 
examiner stated that the veteran had no ability to maintain 
effective or favorable relationships with other people, 
meaning he had severe social impairment.  Again, this was due 
to the depression and personality disorder, and in an 
outpatient evaluation it was impossible to determine how much 
was from each condition.  The examiner also opined that the 
depression and personality disorder combined to make the 
veteran unable to secure or follow a gainful occupation.  As 
to whether he would be able to work if he only had the 
depression and there was no personality disorder, the 
examiner stated that he was unable to answer that equation 
because a lot of the depression was due to the difficulties 
in life presented by the personality disorder.  Therefore, it 
was unknowable how much depression he would have if he had no 
personality disorder.

At the Social and Industrial Survey, it was noted that the 
veteran arrived 30 minutes late for his appointment, appeared 
anxious and tense, became upset and tearful at times during 
the interview, and memory for specific dates was impaired.  
However, he was cooperative throughout the interview.  
Regarding his employment history, it was noted that he had 
graduated from high school, and that he had one year of 
college studying business management.  It was noted that he 
worked at an office furniture company at the time he entered 
service and following his discharge.  It was further noted 
that he provided a comprehensive list of jobs which was part 
of the claims folder, that he had had 18 jobs from 1994 to 
2003, and that none of them lasted more than one year.  He 
reported that nearly every position he held was lost due to 
interpersonal conflicts on the job.  For example, he admitted 
to striking a co-worker on one job, as well as coming close 
to physical altercations on other jobs.  He reported that he 
was unable to deal with people without becoming very tense.  
A statement from a former co-worker was noted to the effect 
that the veteran left his position due to a disagreement with 
the store manager and personality conflict.  Another co-
worker from a different job attested that the veteran almost 
got into a fight with a co-worker, that the veteran shoved 
the other employee before a supervisor intervened, and that 
the veteran was informed that it would be best for the 
company and him if he were "let go" because of his temper.  
It was noted that various letters and notes from 
psychologists and psychiatrists stated that his major 
depression impaired his ability to maintain employment.  It 
was further noted that he had applied for SSA disability 
benefits in 1998, but was turned down, then subsequently 
approved in April 2003.  Nevertheless, he did not recall the 
specific conditions for which he was granted these benefits.  
He also reported that his most recent position was a painter, 
and that he left this position a short time earlier that year 
because he could not tolerate his boss's demands.  He had no 
plans to pursue employment at that time since he had been 
approved for SSA disability benefits.

The veteran denied having any interests or hobbies.  He did 
enjoy spending time with his 5-year-old son, but did nothing 
else but sit around the house by his report.  He drove 
himself to the examination, and did have contact with his 
family.  In addition, he was married in September 2001, but 
he reported that his wife told him she wanted a divorce.  He 
also expressed feelings of shame in reference to his 
inability to maintain employment and his dependency on SSA 
benefits for income.

Based on the foregoing, the examiner's assessment of the 
veteran's employment history and capabilities showed that he 
had the skills necessary to hold management positions, and 
could even operate his own company, but his inability to 
tolerate stress and his propensity for aggressive behavior 
had resulted in multiple jobs and a very erratic work 
history.  Of interest was that the veteran did not pursue a 
VA vocational rehabilitation program even though he had such 
difficulty maintaining employment.

In a January 2004 statement, Dr. G. noted that the veteran 
had returned for treatment and evaluation in February 2003, 
that he had not been seen in the previous 2 years, and since 
that time he had had a serious involvement with cancer that 
required major surgery and chemotherapy.  It was also noted 
that he was reunited with his wife, but now has what appeared 
to be a permanent separation.  Further, he had not worked for 
about three years.  Dr. G. opined that he seemed much more 
cognitively impaired at this time, appeared very sedated, had 
a lot of trouble with both his short-term and long-term 
memory, and reported being very irritable and suspicious.  He 
reportedly had some volatile periods that had led to a change 
of diagnosis from major depression to bipolar disorder.  
Moreover, he was currently much more socially withdrawn and 
anxious than at any time during the past five years.  For 
example, he had some excessive suspiciousness that bordered 
on paranoia.  He still had little insight into his behavior.  
Additionally, he spent much of his time ruminating negative 
thoughts, including his feelings of worthlessness and guilt.  
Dr. G. opined that the veteran needed supportive counseling 
and therapy, along with his medication management.  Dr. G. 
also opined that the veteran needed what appeared to be major 
surgery for hernia repairs, as his physical condition, 
especially his weight and recurrent pain, negated his doing 
more activities that might make him feel better.  In the 
past, he had had the presence and alertness necessary for 
obtaining a job, but he usually could not keep it for various 
reasons.  However, he currently was too impaired to either 
present himself in a manner that would get him a job, or to 
keep employment if it were offered to him.  He did take good 
care of his son, who he stated was his reason for living.

Most recently, a July 2006 VA examination report reflects 
diagnoses of major depression and PTSD, a GAF score of 45, 
and the opinion that the veteran is unemployable.  The 
veteran stated that he is ineffective in his life other than 
his duty of taking care of his eight-year-old son.  He 
reported difficulty with mood, crying spells, and energy to 
accomplish more than preparing his son for school daily and 
tending to his needs in the evening.  During the summer, his 
son reportedly went to his wife's parents' home.  The veteran 
stated that he often depends on his mother to come to his 
home and help manage the household.  Other than his contact 
with his mother and some Sunday dinners with his sisters, he 
stated that he tries to isolate himself, which is prompted by 
his concern that he will have an outburst of anger.  He 
reported periods of decreased need for sleep, which were not 
related to his irritability or anger, and denied periods of 
rapid speech, rapid thoughts, or grandiosity.  He denied 
current suicidal or homicidal ideation as well has auditory 
or visual hallucination.  

The veteran arrived early for the examination and was dressed 
in a T-shirt and jeans.  His facial expression shows a 
furrowed brow and downcast eyes.  He had reasonable eye 
contact with the interviewer but his cooperation with the 
interview was limited at times.  The veteran became tearful 
at several points in the interview and would refuse to 
continue discussing the topic at hand.  Speech was normal 
with regards to rate, tone, volume, and latency.  Psychomotor 
activity was retarded, mood was depressed, and affect was 
dysphoric, mildly irritable, and labile at times.  Thought 
content was unremarkable for suicidal or homicidal ideation, 
or hallucinations.  Thought process was linear and goal-
directed.  Intelligence was average, and cognition was not 
tested.

Given the above, the Board finds that the veteran's major 
depression and PTSD have not manifested in total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Although the record reflects a 
suicide attempt in June 2002, that remains the only attempt 
and mental status examinations prior to and since that time 
have not shown a persistent danger of hurting himself or 
others.  The Board notes that the record contains doctors' 
opinions that the veteran's psychiatric disability interferes 
with his employment, including that of the recent July 2006 
VA examination report, which reflects that he is 
unemployable.  The Board also notes that the veteran has been 
granted a total rating based on unemployability effective 
September 19, 1999.  However, the evidence fails to show that 
his disability more closely approximates the criteria for a 
100 percent schedular rating.  Thus, a 100 percent rating is 
not warranted for the veteran's disability for the period 
since September 19, 1999.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   



	(CONTINUED ON NEXT PAGE)





ORDER

For the period prior to September 19, 1999, a 50 percent 
rating for major depression is granted subject to the 
provisions governing the award of monetary benefits.

For the period since September 19, 1999, a rating in excess 
of 70 percent for major depression and PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


